OPINION — AG — A MORTGAGE ON "OIL, GAS AND OTHER MINERALS" IS NOT SUBJECT TO THE OKLAHOMA REAL ESTATE MORTGAGE TAX. IT SHOULD OF COURSE BE BORNE IN MIND THAT A MORTGAGE IN WHICH HARD MINERALS ARE SPECIFICALLY NAMED (E.G., MORTGAGE ON "OIL, GAS, COAL, ASPHALT, BAUXITE, AND OTHER MINERALS") WOULD BE MORTGAGE ON BOTH PERSONAL AND REAL PROPERTY MUST, BY OPERATION OF THE LAW, BE CONSIDERED A MORTGAGE ON REAL PROPERTY FOR THE PURPOSE OF SAID TAX. THIS OPINION IS CONSISTENT WITH THE RESULT IN TOW PRIOR OPINIONS OF THIS OFFICE, VIZ., AN OPINION DATED AUGUST 24, 1956, ADDRESSED TO HON. MAX DARKS, COUNTY ATTORNEY OF HUGHES COUNTY, AND AN OPINION DATED JULY 11, 1933, ADDRESSED TO HON. WM. T. HIRSCHI, COUNTY ATTORNEY OF LOGAN COUNTY. CONTRARY VIEWS EXPRESSED IN AN OPINION DATED DECEMBER 24M 1930, TO HON. JOHN ROGERS, STATE EXAMINER AND INSPECTOR, ARE HEREBY WITHDRAWN. CITE: 68 Ohio St. 1961 1171 [68-1171], 68 Ohio St. 1961 1171-1182 [68-1171] — [68-1182] (BURCH BAILEY)